UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-7864



JEFFREY ALAN TAYLOR,

                                             Plaintiff - Appellant,

         versus

LARRY BUCKNER,    SR.,   Service   Distributing,
Incorporated,

                                              Defendant - Appellee.




                             No. 95-7865



JEFFREY ALAN TAYLOR,

                                             Plaintiff - Appellant,

         versus

R. CRANDALL, (C.O.); LIEUTENANT WILCOX,
(O.I.C.); JOHN R. DEWAN, Superintendent;
WESTERN TIDEWATER REGIONAL JAIL,

                                            Defendants - Appellees.
                              No. 95-7866


JEFFREY ALAN TAYLOR,

                                              Plaintiff - Appellant,

          versus


S. R. SMITH, R.N. (at D.M.C.C.); ALTON BASKER-
VILLE, Warden; DEEP MEADOW CORRECTIONAL CENTER
MEDICAL; DEEP MEADOW CORRECTIONAL CENTER,
                                             Defendants - Appellees.




                              No. 95-7867


JEFFREY ALAN TAYLOR,

                                              Plaintiff - Appellant,

          versus

DENNIS WAYNE SPINDLE; STAFFORD COUNTY; J. T.
DONNELLY, JR., Captain (Chief Jailor); R. M.
WILLIAMS, Sheriff,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-395-2, CA-95-397-2, CA-95-398-2, CA-95-399-2)


Submitted:   March 19, 1996                 Decided:   April 16, 1996



                                   2
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey Alan Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Jeffrey Alan Taylor appeals from district court orders re-

fusing to modify orders imposing partial filing fees. Although the

orders are appropriately before us, see Roberts v. United States,
339 U.S. 844, 845 (1950) (orders denying in forma pauperis status

immediately appealable), we find the appeals meritless. We, there-

fore, deny in forma pauperis status and dismiss the appeals.

     The district court assessed partial filing fees in accordance

with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied,

454 U.S. 1153 (1982). The fees imposed in each case were less than

the twenty percent of account deposits allowed by local rule. E.D.

Va. R. 28(C)(4). The fees were, therefore, appropriate. Taylor did
not pay the fees and objected to the amounts, citing his personal

hygiene spending needs and his several federal lawsuits as bases

for lowering the fees. The district court did not abuse its discre-
tion in finding the cited bases inadequate to necessitate modifi-

cation. See Nasim v. Warden, Md. House of Correction, 64 F.3d 951,
954 n.3 (4th Cir. 1995).
     We deny informa pauperis status and dismiss the appeals. We

also deny Taylor's motions for appointment of counsel and to remand

the case. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED

                                4